DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 7-12, 14-15, and 18-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (2020/0187268).
Regarding claims 7 and 17, Huang discloses a method and a terminal comprising: a receiver configured to receive at least one synchronization signal block in a set including one or more synchronization signal blocks (see SS/PBCH in figure 5), and first information on a RACH configuration, the RACH configuration indicating allocation of RACH resources in a time domain (see sending, by the network device, configuration information to the terminal, where the configuration information indicates one or more of the following: a slot in which the random access resource is located in paragraph 0022); a control unit configured to identify an available RACH resource, based on symbols of the one or more synchronization signal blocks transmitted by a base station, and the first information (see a terminal, including: a determining module, configured to: determine an actually available random access resource based on time location information for a random access resource and time location information for a downlink signal actually sent by a network device in paragraph 0027; an actually sent downlink signal occupies OFDM symbols 2 to 5 and/or OFDM symbols 8 to 11 in a slot, and a random access resource may be placed in OFDM symbols 10 to 13 in a slot on a time scale of a random access resource 
Regarding claim 8, Huang discloses wherein the control unit identifies, as the available RACH resource, a RACH resource that exists later than a last symbol of the one or more synchronization signal blocks transmitted by the base station (see an actually sent downlink signal occupies OFDM symbols 2 to 5 and/or OFDM symbols 8 to 11 in a slot, and a random access resource may be placed in OFDM symbols 10 to 13 in a slot on a time scale of a random access resource in paragraph 0125 and figure 5. Note that symbols 10 to 13 in a slot exist later than a last symbol of the one or more synchronization signal blocks). 
Regarding claims 9 and 19, Huang discloses wherein the control unit identifies, as the available RACH resource, a RACH resource that exists later than a last symbol of a synchronization signal block actually transmitted by the base station, in the set including the one or more synchronization signal blocks (see an actually sent downlink signal occupies OFDM symbols 2 to 5 and/or OFDM symbols 8 to 11 in a slot, and a random access resource may be placed in OFDM symbols 10 to 13 in a slot on a time scale of a random access resource in paragraph 0125 and figure 5. Note that symbols 10 to 13 in a slot exist later than a last symbol of the one or more synchronization signal blocks).
Regarding claims 10, 20, and 21, Huang discloses wherein the receiver receives second information indicating a downlink region, an uplink region, or a region that is not specified 
Regarding claim 11, Huang discloses wherein the control unit identifies the available RACH resource later than a last symbol indicated as the downlink region by the second information (see a random access resource may be placed in OFDM symbols 10 to 13 in a slot on a time scale of a random access resource in paragraph 0125 and figure 5). 
Regarding claim 12, Huang discloses wherein, in a case where there exists a region that is not specified by the second information whether used for downlink or uplink, the control unit identifies the available RACH resource on a per symbol unit basis in a slot that includes the region that is not specified whether used for downlink or uplink (see the terminal determines that the random access resource whose time location overlaps with the time location for the actually sent downlink signal is unavailable may be: puncturing (which may also be understood as deletion, release, and the like (puncture/release/delete/remove) in paragraph 0108 and figure 5). 
Regarding claim 13, Huang discloses wherein, in a case where there exists a region that is not specified by the second information whether used for downlink or uplink, the transmitter does not transmit the random access preamble in a symbol in the region that is not specified whether used for downlink or uplink (see the terminal determines that the random access resource whose time location overlaps with the time location for the actually sent downlink signal is unavailable may be: puncturing (which may also be understood as deletion, release, and the like (puncture/release/delete/remove) in paragraph 0108 and figure 5). 

 	Regarding claim 15, Huang discloses wherein the control unit expects that a symbol in the available RACH resource can be used for uplink (see an available uplink slot and an uplink OFDM symbol location in which no random access resource is placed may be first determined in a random access configuration period in paragraph 0168). 
Regarding claim 16, Huang discloses wherein the receiver expects that a data channel and a control channel are scheduled in a resource other than the resource identified as the available RACH resource, in the RACH resources indicated by the first information (see the first configuration information carries one or more of the following information: a frame format configuration index, a semi-static uplink/downlink configuration (semi-static UL/DL configuration), semi-persistent downlink or uplink scheduling (semi-persistent scheduling), a random access configuration index, a random access preamble subcarrier spacing, indication information of the actually sent downlink signal, downlink signal set periodicity information, random access configuration periodicity (RACH configuration periodicity) information, uplink channel information, or slot format information (SFI).  The network device may also send second configuration information in addition to the first configuration, or alternatively, send second configuration information, to the terminal in paragraph 0078). 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472